Citation Nr: 1541980	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  08-13 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for residuals of exposure to toxins, to include Wegener 's granulomatosis, sensitivity to cold, and the loss of two fingertips.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel

INTRODUCTION

The Veteran had active military service from February 19, 1976, to July 14, 1976.  He also served with the Kentucky National Guard for more than 14 years.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision issued by the Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied service connection for residuals of exposure to toxins, to include Wegener 's granulomatosis, sensitivity to cold, and the loss of two fingertips.

The Veteran testified at a Board videoconference hearing in July 2010.  A transcript of that hearing testimony has been associated with the claims file.

The Board remanded this claim in October 2010, June 2012, and February 2014 so that additional development of the evidence could be conducted.  In the February 2014 Remand, the RO was instructed to obtain treatment and personnel records from the U.S. Army Human Resources Command and/or the Kentucky Adjutant General or other appropriate agency; the RO was further instructed to prepare a formal finding memorandum regarding the absence of any personnel and/or service treatment records regarding each period of service identified.  Pursuant to the February 2014 Remand, the RO obtained additional Army National Guard personnel records, to include his Army National Guard Retirement Points History Statement; however, the RO received a response from the Cleveland Defense Finance and Accounting Service indicating that all old Leave and Earning Statements prior to 1993 had been destroyed.  In correspondence dated in February 2015, the RO informed the Veteran that all old Leave and Earning Statements prior to 1993 had been destroyed, and requested that he provide any available copies of these Leave and Earning Statements and/or any other relevant evidence or information in support of his claim.  As such, the Board finds that its February 2014 Remand instructions were substantially completed.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).


FINDING OF FACT

The most probative competent and credible evidence does not relate the Veteran's Wegener 's granulomatosis, sensitivity to cold, and/or the loss of two fingertips to his periods of service.


CONCLUSION OF LAW

The criteria for service connection for residuals of exposure to toxins, to include Wegener 's granulomatosis, sensitivity to cold, and the loss of two fingertips, have not been met.  38 U.S.C.A. §§ 1131, 1154(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence issued in June 2007 satisfied the duty to notify provisions with respect to service connection and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating.

The Board also finds that the duty to assist the Veteran has also been satisfied in this case.  The RO obtained, or exhausted efforts to obtain, the Veteran's service treatment and personnel records, as well as his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In correspondence dated in February 2015, VA informed the Veteran that it received a response from the Cleveland Defense Finance and Accounting Service indicating that all old Leave and Earning Statements prior to 1993 had been destroyed.  

Additionally, during the pendency of this appeal, VA opinions were obtained in December 2010, January 2012, and May 2014.  The December 2010 VA examiner reviewed the Veteran's claims file, to include service and post-service treatment records as well as the Veteran's assertions, and administered a thorough clinical examination, all of which allowed for a fully-informed response to the salient etiological questions presented by the Veteran's claim.  The VA physicians who provided the January 2012 and May 2014 opinions similarly performed a thorough review of the claims file and provided opinions and rationales supported by accepted medical principles.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Veteran also testified at a July 2010 Board videoconference hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2014) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veteran was assisted at the July 2010 hearing before the undersigned Veterans Law Judge by an accredited representative from Disabled American Veterans.  The representative and the undersigned Veterans Law Judge asked questions to ascertain the onset and course of the Veteran's disabilities.  The hearing focused on the etiology the Veteran's disabilities.  Through his testimony, the Veteran demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  The Veterans Law Judge asked questions to ascertain whether the claims file included all of the evidence that the Veteran believed was relevant to his claim.  Subsequently, neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).  For certain chronic disorders, including organic diseases of the nervous system, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

Service in the Armed Forces includes any active military, naval, or air service.  Also included is any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or injury which was incurred or aggravated in the line of duty, and any period of inactive duty training (INACDUTRA) during which the individual was disabled from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a).  ACDUTRA is defined as full-time duty in the Armed Forces performed by Reserves for training purposes, including full-time duty performed by members of the National Guard of any State.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).
Thus, service connection may be granted for a disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.

VA regulations provide that a Veteran who is disabled from an injury which occurs while proceeding directly to or returning directly from ACDUTRA or INACDUTRA may be deemed to be on ACDUTRA or INACDUTRA at the time of the accident.  38 C.F.R. § 3.6(e)(2).  However, the burden of proof is on the Veteran to establish that the accident occurred while he was proceeding directly to, or returning directly from, duty training.

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Here, the Veteran has confirmed military service for a period of approximately six months in 1976.  He also served in the Kentucky National Guard until 1996.  He has asserted that he was exposed to various toxins during his periods of duty with the National Guard, particularly while he was working in the motor pool.  

The Veteran's active duty service treatment records do not reveal any diagnosis of Wegener 's granulomatosis or related symptomatology.  Post-service treatment records reveal that he was not diagnosed with Wegener 's granulomatosis until November 2000, years after his separation from service.  

In correspondence dated in October 2009, G. Vehr, M.D., the Veteran's private physician, explained that the Veteran was diagnosed with Anti-Neutrophil Cytoplasmic Autoantibody (ANCA) positive Wegener's granulomatosis in November 2000, and that he had asked the physician for information regarding the possibility of the etiology of his disease being related to exposure to chemicals or medications while in service.  Dr. Vehr did not offer an etiological opinion specific to the Veteran, but rather quoted the following information from medical sources:

A variety of drugs have been reported to cause ANCA seroconversion.  Whether these drugs actually cause a vasculitis is unclear.  The strongest links between medications and ANCA-associated vasculitis are with drugs used in the treatment of hyperthyroidism: propylthiouracil, methimazole, and carbimazole.  Hydralazine and minocycline are less commonly associated with the induction of ANCA-associated vasculitis.  Other implicated drugs include penicillamine, allopurinol, procainamide, thiamazole, clozapine, phenytoin., rifampicin, ceftoxamine, isoniazid, and indomethacin.

Given the frequency with which the first symptoms of Wegener's Granulomatosis occur in the respiratory tract, exposure to noninfectious agents and toxins via the inhalational route is another possible inciting event.  One such candidate is silica dust.

Mercury and lead exposure have also been proposed as potential etiologic agents in the development of Wegener's Granulomatosis.

However, exact relationships between such environmental exposures and vasculitis are complicated by difficulties in obtaining reliable measurements of exposures, the likelihood of recall bias among patients who are diagnosed with ANCA-associated vasculitis, and the choice of appropriate control groups.

In correspondence dated in December 2009, another private physician, D. K. Logan, M.D., explained that he was the Veteran's primary care internist from the time of onset of the vasculitis in 2000 until his retirement from private practice in 2006.  Dr. Logan continued that, "While vasculitis syndromes in general are considered to be within the spectrum of autoimmune diseases mediated at least in part by the formation of antigen antibody immune complexes, the specific antigenic trigger in most cases cannot be identified.  In the Veteran's case, Dr. Logan indicated that it was notable that he was exposed to a number of hazardous materials as part of his duties working as a generator repairman in a Reserve component of the Kentucky Army National Guard across a span of 14 years between 1982 and 1996.  In addition, Dr. Logan noted that as part of his military service, the Veteran underwent multiple series of inoculations: in the early 1990s as a prelude to possible participation in Desert Storm (for which he was not deployed) and periodically thereafter.  Thus, Dr. Logan opined that it was "possible that his vasculitis condition that presented in late 2000 may have been caused at least in part by prior exposure to one or more antigens contained within the hazardous materials and/or the inoculations related to his military service."

In correspondence dated in February 2010, the Veteran's private rheumatologist, J. L. Houk, M.D., confirmed that the Veteran had an ANCA positive Wegener's granulomatosis, diagnosed in November 2000.  Dr. Houk conceded that the cause of this condition was generally unknown, but noted that the Veteran wondered if possible environmental exposure during his military service, such as being in contact with hazardous materials, could have precipitated this condition.  While Dr. Houk suspected this postulate was indeed "possible," he conceded that he had no knowledge to support this.

In a July 2010 statement, a man who served as a Power Generator Section Leader with the Veteran indicated that the Veteran had worked as a generator repairman in various motor pools, which would have exposed him to potentially hazardous chemicals including sulfuric acid, ethylene glycol, carbon monoxide, and other exhaust gasses.  He indicated that other chemicals the Veteran had been exposed to included rust preventatives, oils, and lubricants both in pour containers and aerosol forms, as well as paints and thinners.  

The Veteran was provided with a VA examination in December 2010, at which time he was diagnosed as having a history of Wegener's granulomatosis that presented as vasculitis which had been in remission since it initially presented.  The VA examiner, a Board-certified neurologist, noted that it had left him with the residuals of sloughing and auto-amputation of the distal fingertips of the right index and middle fingertip, as well as with decreased sensation and cold sensitivity in the area of scarring at the distal fingertips.  However, the examiner opined that there was nothing in the evidence of record to indicate any exposure of the Veteran to any toxin at any time, with no residuals of toxin exposure (to include Wegener's granulomatosis) during a confirmed period of ACDUTRA or INACDUTRA.  The examiner indicated that the Veteran's contention that the injections he received during military service would not be sufficient as toxins to cause Wegener's granulomatosis since there were no known toxins given as military injections.  As such, the examiner concluded that it was less likely as not (less than 50 percent probability) that the Veteran's Wegener's granulomatosis was caused by or a result of or otherwise related to any incident of his military service, to include toxin exposure during his duties with the Kentucky National Guard.  The examiner explained that Wegener s granulomatosis was most usually considered to be an autoimmune condition and as such was most likely an idiopathic condition caused by the Veteran's own immune system attacking his body.  

In a January 2012 VA opinion, the Board-certified neurologist who conducted the December 2010 VA examination, after reviewing additional evidence submitted by the Veteran, again concluded that the Wegener's granulomatosis was less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event, or illness.  The examiner explained that even though the Veteran had asked two separate private physicians to write letters in support of his contention, neither physician offered any objective evidence based either on personal anecdotal experience or on medical literature to support the Veteran's contention, even though Dr. Houk noted that the Veteran's postulate might be "possible."  The VA examiner emphasized that the Veteran himself could not identify any specific toxins or vaccinations to which he was exposed other than routine military vaccinations, and there was nothing in the weight of the medical literature to support a link or nexus between these vaccinations and the later development of vasculitis in general or Wegener's granulomatosis in particular.  The VA examiner indicated that there was nothing in the evidence of record to indicate any exposure of the Veteran to any toxin at any time, even if he was unaware of the actual compound, with no residuals of toxin exposure including Wegener's granulomatosis during a confirmed period of ACDUTRA or INACDUTRA.  In addition, the VA examiner explained that it remained the case that the Veteran's contention that the injections he received during military service caused his condition was not sufficient as medicolegal proof since there was nothing in the weight of the medical literature showing known toxins in any military injections.  In short, the Veteran offered nothing in the weight of the medical literature or the professional opinions of his treating physicians to support his contention.  The VA examiner concluded that there was a high probability that the Veteran developed his condition for the same reason as other patients: it is an autoimmune disorder with no etiology outside his own immune system.  

Following the receipt of additional personnel records, an additional VA medical opinion was obtained from a different healthcare professional in May 2014.  Following a review of the Veteran's entire claims file, the VA examiner also opined that the Veteran's Wegener's granulomatosis was less likely than not (less than 50 percent probability) incurred in or caused by an in-service injury, event or illness.  Based on thorough review of the available evidence of record and of all updated records, the examiner concluded that there was no new or material evidence found that would contradict, alter, or otherwise refute the previous VA examiner's medical opinions of December 2010 or January 2012, which the current VA examiner found to be just as valid when they were originally entered.  The VA examiner explained that, as stated before, the weight of the prevailing medical literature did not support any pathophysiological nexus between receiving any types of vaccinations and the later development of Wegener's granulomatosis or other vasculitis condition.  Letters from the Veteran's private physicians were again reviewed, but remained speculative at best for establishing any connection of his vasculitis condition to possible exposure to toxins during military service.  There was no supporting objective evidence to support these statements.  Additionally, there was no objective evidence found in the evidence of record to support that the Veteran was in any way physically affected by any purported exposure to any substances during military service, nor was there objective evidence as to specific exposure to toxins either knowingly or unknowingly.  Regardless, the VA examiner found that the weight of the medical literature supported that Wegener's granulomatosis and vasculitis are idiopathic autoimmune diseases.  As such, the VA examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran's condition of Wegener's granulomatosis was caused by or a result of any claimed in-service toxin or vaccination exposures during any of his service periods.   The examiner explained that the weight of the medical literature continued to support that Wegener's granulomatosis and vasculitis conditions were idiopathic autoimmune diseases arising from the Veteran's own immune system, and that any proposed connection to toxin exposures was speculative at best and not supported by the medical literature as an established nexus or cause of this disease.

The Board has thoroughly reviewed all of the evidence of record, to include the Veteran's own statements as well as the various opinions offered by medical professionals.  The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Court has held that the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993). 

In evaluating the probative value of competent medical evidence, the Court has stated in pertinent part: 

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches...As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator . . . 

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The Board may appropriately favor the opinion of one competent medical authority over another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

The Board has reviewed the conflicting evidence of record and notes certain strengths and weaknesses with each of the opinions.  Evans v. West, 12 Vet. App. 22, 30 (1998) (the Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim).  

The Board recognizes that the Veteran has requested several of his private healthcare providers to submit correspondence in support of his contention that his diagnosed Wegener 's granulomatosis is related to service, specifically, a result of exposure to various toxins, chemicals, and/or inoculations during his time with the Kentucky National Guard.  However, Dr. Vehr merely recited the current findings of medical research without offering an etiological opinion specific to the Veteran's Wegener 's granulomatosis; even then, the general information provided by Dr. Vehr did not provide any firm data concerning the probable etiology of the condition.  Similarly, Dr. Logan opined that it was "possible that his vasculitis condition that presented in late 2000 may have been caused at least in part by prior exposure to one or more antigens contained within the hazardous materials and/or the inoculations related to his military service," while Dr. Houk speculated that the Veteran's postulate that he developed Wegener 's granulomatosis as a result of in-service exposure to hazardous materials was "possible," although he conceded that he had no personal knowledge to support this.

The Board finds that these medical opinions are couched in terms of possibility rather than probability, and emphasizes that the Court has firmly held that such medical opinions, that are speculative, general, or inconclusive in nature, do not provide a sufficient basis upon which to support a claim.  See e.g. McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (using the word "could not rule out" was too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (medical opinion expressed only in terms such as "could have been" is not sufficient to reopen a claim of service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinion framed in terms of "may or may not" is speculative and insufficient to support an award of service connection for the cause of death); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the Veteran "may have been having some symptoms of his multiple sclerosis for many years prior to the date of diagnosis" was insufficient to award service connection); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic statement about the possibility of a link between chest trauma and restrictive lung disease was ""too general and inconclusive" to support an award of service connection).  Further, applicable regulations also provide that a finding of service connection may not be based on a resort to speculation or a remote possibility.  38 C.F.R. § 3.102 (2014).

On the other hand, the Board finds that the definitive VA opinions obtained in December 2010, January 2012, and May 2014 are highly probative concerning the etiology of the Veteran's Wegener 's granulomatosis because they were rendered after thorough reviews of the record, and are consistent with and cite to specific evidence in the record as well as to medical literature.  Bloom v. West, 13 Vet. App. 185, 187 (1999).  As discussed above, these opinions do not link the Veteran's Wegener 's granulomatosis, sensitivity to cold, and/or the loss of two fingertips to any period of active duty service, ACDUTRA, or INACDUTRA.

The only nexus evidence of record which is favorable to the claim comes from the Veteran.  The Board acknowledges that competent medical evidence is not necessarily required where the determinative issue in a case involves medical causation or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sept. 14, 2009).  However, the Veteran's Wegener 's granulomatosis is not a condition that can be causally-related to military service without medical expertise.  Davidson, 581 F.3d 1313; see also Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concluding that certain disabilities are not conditions capable of lay diagnosis).  The Veteran has not been shown to have the requisite medical training, skill or knowledge.  Thus, the Board concludes that, although the Veteran is competent to report symptoms, his statements as to the origin of his disability do not constitute competent evidence.

As the preponderance of the evidence is against the claim of entitlement to service connection, the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).










ORDER

Service connection for residuals of exposure to toxins, to include Wegener 's granulomatosis, sensitivity to cold, and the loss of two fingertips, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


